                   Case 18-12491-CSS             Doc 24       Filed 11/05/18         Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Joint Administration Requested)
---------------------------------------------------------------x

          NOTICE OF FILNG OF BANKRUPTCY PETITIONS AND RELATED
          PLEADINGS; NOTICE AND AGENDA OF HEARING ON FIRST DAY
          MOTIONS SCHEDULED FOR NOVMEBER 6, 2018 AT 4:00 P.M. (ET)23

           PLEASE TAKE NOTICE that, on November 5, 2018, the above-captioned debtors

and debtors in possession (the “Debtors”) filed voluntary petitions for relief under chapter 11 of

title 11 of the United States Code, as set forth below:




1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
  Copies of all petitions, motions and pleadings identified herein may be obtained through the website of the
Debtors’ proposed claims agent at https://cases.primeclerk.com/promisehealthcaregroup/.
3
   Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878)
or facsimile (866-533-2946).



EAST\162153655.4
                   Case 18-12491-CSS         Doc 24     Filed 11/05/18    Page 2 of 6



    A. Voluntary Petitions

                   1. Promise Healthcare Group, LLC - [D.I. 1, Case No. 18-12491];

                   2. Promise Healthcare Holdings, Inc. - [D.I. 1, Case No. 18-12494];

                   3. Promise Healthcare, Inc. - [D.I. 1, Case No. 18-12499];

                   4. Promise Healthcare #2, Inc. - [D.I. 1, Case No. 18-12502];

                   5. Promise Hospital of Dallas, Inc. - [D.I. 1, Case No. 18-12505];

                   6. Promise Hospital of Overland Park, Inc. - [D.I. 1, Case No. 18-12506];

                   7. Promise Hospital of Wichita Falls, Inc. - [D.I. 1, Case No. 18-12507];

                   8. Promise Skilled Nursing Facility of Overland Park, Inc. - [D.I. 1, Case No.
                      18-12508];

                   9. Promise Skilled Nursing Facility of Wichita Falls, Inc. - [D.I. 1, Case No. 18-
                      12509];

                   10. Promise Hospital of Phoenix, Inc. - [D.I. 1, Case No. 18-12510];

                   11. Promise Hospital of Ascension, Inc. - [D.I. 1, Case No. 18-12511];

                   12. Promise Hospital of Baton Rouge, Inc. - [D.I. 1, Case No. 18-12512];

                   13. Promise Hospital of Louisiana, Inc. - [D.I. 1, Case No. 18-12513];

                   14. Professional Rehabilitation Hospital, L.L.C. - [D.I. 1, Case No. 18-12514];

                   15. Promise Hospital of Salt Lake, Inc. - [D.I. 1, Case No. 18-12515];

                   16. Promise Hospital of Vicksburg, Inc. - [D.I. 1, Case No. 18-12516];

                   17. HLP of Shreveport, Inc. - [D.I. 1, Case No. 18-12517];

                   18. Bossier Land Acquisition Corp. - [D.I. 1, Case No. 18-12518];

                   19. Promise Hospital of Florida at The Villages, Inc. - [D.I. 1, Case No. 18-
                       12519];

                   20. Promise Hospital of Dade, Inc. - [D.I. 1, Case No. 18-12520];

                   21. Promise Hospital of Lee, Inc. - [D.I. 1, Case No. 18-12521];

                   22. Promise Properties of Dade, Inc. - [D.I. 1, Case No. 18-12522];



                                                    2
EAST\162153655.4
                   Case 18-12491-CSS        Doc 24      Filed 11/05/18    Page 3 of 6



                   23. Promise Properties of Lee, Inc. - [D.I. 1, Case No. 18-12523];

                   24. Promise Properties of Shreveport, LLC - [D.I. 1, Case No. 18-12492];

                   25. HLP HealthCare, Inc. - [D.I. 1, Case No. 18-12493];

                   26. Quantum Health, Inc. - [D.I. 1, Case No. 18-12495];

                   27. HLP Properties, Inc. - [D.I. 1, Case No. 18-12496];

                   28. Quantum Properties, L.P. - [D.I. 1, Case No. 18-12497];

                   29. Promise Healthcare of California, Inc. - [D.I. 1, Case No. 18-12498];

                   30. PH-ELA, Inc. - [D.I. 1, Case No. 18-12500];

                   31. Promise Hospital of East Los Angeles, L.P. - [D.I. 1, Case No. 18-12501];

                   32. Success Healthcare, LLC - [D.I. 1, Case No. 18-12503];

                   33. HLP of Los Angeles, LLC - [D.I. 1, Case No. 18-12504];

                   34. Success Healthcare 1, LLC - [D.I. 1, Case No. 18-12524];

                   35. Success Healthcare 2, LLC - [D.I. 1, Case No. 18-12525];

                   36. St. Alexius Hospital Corporation #1 - [D.I. 1, Case No. 18-12526];

                   37. St. Alexius Properties, LLC - [D.I. 1, Case No. 18-12527];

                   38. LH Acquisition, LLC - [D.I. 1, Case No. 18-12528];

                   39. HLP Properties of Vidalia, LLC - [D.I. 1, Case No. 18-12529];

                   40. Vidalia Real Estate Partners, LLC - [D.I. 1, Case No. 18-12530];

                   41. HLP Properties at the Villages Holdings, LLC - [D.I. 1, Case No. 18-12531];

                   42. HLP Properties at the Villages, L.L.C. - [D.I. 1, Case No. 18-12532];

                   43. Promise Behavioral Health Hospital of Shreveport, Inc. - [D.I. 1, Case No. 18-
                       12533];

                   44. Promise Rejuvenation Centers, Inc. - [D.I. 1, Case No. 18-12534];

                   45. Promise Rejuvenation Center at the Villages, Inc. - [D.I. 1, Case No. 18-
                       12535]; and




                                                    3
EAST\162153655.4
                   Case 18-12491-CSS          Doc 24       Filed 11/05/18    Page 4 of 6



                   46. PHG Technology Development and Services Company, Inc. - [D.I. 1, Case
                       No. 18-12536].

             PLEASE TAKE FURTHER NOTICE that,                         in addition to the filing of their

voluntary petitions, the Debtors have filed the following first day motions and related pleadings

(collectively, the “First Day Motions”):

    B. First Day Pleadings4

        1.         Motion of the Debtors for Entry of an Order Directing Joint Administration of
                   Chapter 11 Cases [ D.I. 2];

        2.         Motion of the Debtors for Entry of an Order (I) Authorizing the Debtors to File a
                   Consolidated Creditor Matrix, (II) Authorizing the Debtors to File a Consolidated
                   List of the Debtors’ 30 Largest Unsecured Creditors, and (III) Establishing Patient
                   Notice Procedures[ D.I. 4];

        3.         Application of the Debtors for Appointment of Prime Clerk, LLC as Claims and
                   Noticing Agent [D.I. 5];

        4.         Motion of the Debtors for Entry of an Order Authorizing Certain Procedures to
                   Maintain the Confidentiality of Patient Information as Required By Applicable
                   Privacy Rules [D.I. 6];

        5.         Motion of the Debtors for Entry of an Order (I) Extending the Time to File
                   Schedules of Assets and Liabilities and Statements of Financial Affairs, (II)
                   Extending the Time To File Initial Rule 2015.3 Financial Reports; and (III)
                   Granting Related Relief [D.I. 7];

        6.         Motion of the Debtors for Entry of an Order (I) Authorizing the Payment of
                   Certain Prepetition and Postpetition Taxes and Fees and (II) Granting Related
                   Relief [D.I. 8];

        7.         Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing
                   Debtors’ Proposed Form of Adequate Assurance of Payment to Utility
                   Companies, (II) Establishing Procedures for Resolving Objections By Utility
                   Companies, and (III) Prohibiting Utility Companies From Altering, Refusing, or
                   Discontinuing Service [D.I. 9];

          8.       Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing
                   Continued Use of Existing Cash Management System and Bank Accounts; (II)
                   Extending the Time to Comply With, or Seek a Waiver of, Certain United States
                   Trustee Requirements and Section 345(B) of the Bankruptcy Code; (III)
                   Authorizing Continued Performance of Intercompany Transactions; (IV) Granting

4
        Docket references refer to the Docket of Case No. 18-12491.

                                                       4
EAST\162153655.4
                   Case 18-12491-CSS       Doc 24      Filed 11/05/18   Page 5 of 6



                   Administrative Expense Priority to Postpetition Intercompany Claims; and (V)
                   Granting Related Relief [D.I. 10];

        9.         Motion of the Debtors for Entry of Interim and Final Orders Authorizing the
                   Debtors to (I) Maintain, Administer, Modify, and Renew Their Refund Programs
                   and Practices and (II) Honor Obligations Related Thereto [D.I. 11];

        10.        Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the
                   Debtors to Pay or Honor Prepetition Obligations to Certain Critical Vendors and
                   (II) Authorizing Banks to Honor and Process Checks and Transfers Related to
                   Such Critical Vendors Obligations [D.I. 12];

        11.        Motion of the Debtors for Entry of Interim and Final Orders Authorizing the
                   Debtors to (I) Continue Insurance Coverage Entered Into Prepetition and Satisfy
                   Prepetition Obligations Related Thereto; (II) Renew, Amend, Supplement,
                   Extend, or Purchase Insurance Policies; (III) Honor the Terms of the Premium
                   Financing Agreements and Pay Premiums Thereunder; and (IV) Enter Into New
                   Premium Financing Agreements in the Ordinary Course Of Business [D.I. 13];

        12.        Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the
                   Debtors to (A) Pay Certain Prepetition Wages, Benefits and Other Compensation,
                   and (B) Continue Employee Compensation and Employee Benefits Programs, and
                   (II) Granting Related Relief [D.I. 14];

        13.        Motion of the Debtors for Entry of an Order Authorizing the Debtors to File
                   Under Seal Certain Portions of Its Creditor Matrix Containing Certain Individual
                   Creditor Information [D.I. 15]; and

        14.        Debtors’ Motion For Entry of Interim and Final Orders (I) Authorizing Debtors to
                   Obtain Postpetition Secured Financing Pursuant to Section of the Bankruptcy
                   Code, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens
                   and Superpriority Administrative Expense Status, (IV) Granting Adequate
                   Protection to the Prepetition ABL Parties, (V) Modifying the Automatic Stay,
                   (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [D.I. 17].

        PLEASE TAKE FURTHER NOTICE that, in addition to the filing of their voluntary

petitions and First Day Motions, the Debtors have filed:

        15.        Declaration of Andrew Hinkelman in Support of Chapter 11 Petitions and First
                   Day Motions [D.I. 18].

             PLEASE TAKE FURTHER NOTICE that a hearing (the “First Day Hearing”) with

respect to the First Day Motions is scheduled for November 6, 2018 at 4:00 p.m. (Eastern Time)

before the Honorable Chief Judge Christopher S. Sontchi at the United States Bankruptcy Court


                                                   5
EAST\162153655.4
                   Case 18-12491-CSS   Doc 24       Filed 11/05/18   Page 6 of 6



for the District of Delaware, 824 Market Street, 5th Floor, Courtroom 6, Wilmington, Delaware

19801.

           PLEASE TAKE FURTHER NOTICE that any and all objections to the First Day

Motions may be made at the First Day Hearing.

Dated: November 5, 2018                   DLA PIPER LLP (US)
Wilmington, Delaware
                                           /s/ Stuart M. Brown
                                          Stuart M. Brown (#4050)
                                          Kaitlin MacKenzie Edelman (#5924)
                                          1201 N. Market Street, Suite 2100
                                          Wilmington, DE 19801
                                          Telephone: (302) 468-5700
                                          Facsimile: (302) 394-2341
                                          Email: Stuart.Brown@dlapiper.com
                                                  Kaitlin.Edelman@dlapiper.com

                                          -and-

                                          WALLER LANSDEN DORTCH & DAVIS, LLP
                                          John Tishler (pro hac vice admission pending)
                                          Katie G. Stenberg (pro hac vice admission pending)
                                          Blake D. Roth (pro hac vice admission pending)
                                          Tyler N. Layne (pro hac vice admission pending)
                                          511 Union Street, Suite 2700
                                          Nashville, TN 37219
                                          Telephone: (615) 244-6380
                                          Facsimile: (615) 244-6804
                                          Email: John.Tishler@wallerlaw.com
                                                 Katie.Stenberg@wallerlaw.com
                                                 Blake.Roth@wallerlaw.com
                                                 Tyler.Layne@wallerlaw.com

                                          Proposed Attorneys for the Debtors and
                                          Debtors in Possession




                                                6
EAST\162153655.4
